PSKW, LLC v McKesson Specialty Ariz., Inc. (2018 NY Slip Op 02132)





PSKW, LLC v McKesson Specialty Ariz., Inc.


2018 NY Slip Op 02132


Decided on March 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2018

Mazzarelli, J.P., Andrias, Webber, Oing, Moulton, JJ.


602921/07 6103 6102

[*1]PSKW, LLC, etc., Plaintiff-Appellant,
vMcKesson Specialty Arizona, Inc., Defendant-Respondent.


Hodgson Russ LLP, Buffalo (Robert J. Lane, Jr. of counsel), for appellant.
Covington & Burling LLP, New York (Clara J. Shin of the bar of the State of California, admitted pro hac vice, of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Saliann Scarpulla, J.), entered February 10, 2017, deemed an appeal from judgment (CPLR 5520[c]), same court and Justice, entered March 9, 2017, after a nonjury trial, dismissing the complaint, and so considered, said judgment unanimously affirmed, with costs.
Since a fair interpretation of the evidence supports the determination of the fact-finding court, based largely on its assessment of the credibility of the witnesses, that defendant did not misappropriate plaintiff's purported trade secrets concerning multi-payer coordination of benefits prescription drug loyalty cards, we are obliged to defer to it (see Thoreson v Penthouse Intl. , 80 NY2d 490, 495 [1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 27, 2018
CLERK